JUDGMENT
Order

Cabman, Judge:

This case havingbeen duly submitted for decision and this Court, after due deliberation, having rendered a decision herein; now, in conformity with said decision, it is hereby
Ordered that Commerce’s remand determination in Final Results of Redetermination Pursuant to Court Remand, Toyota Motor Sales, USA, Inc. and Toyo Umpanki Co., Ltd. v. United States, Court No. 92-03-00134, Court Order (July 23 1993) (1993) is sustained; and it is further
Ordered that this action is dismissed.
Schedule of Consolidated Cases
Toyo Umpanki Co., Ltd. v. United States, Court No. 92-03-00135.